Exhibit 10.1 March 14, 2014 Craig A. Norris Dear Craig: Reference is made to that certain Amended and Restated Employment Agreement (the “ Employment Agreement ”), dated May 17, 2011, by and between The Providence Service Corporation, a Delaware corporation, with its corporate headquarters located at 64 East Broadway Blvd., Tucson, Arizona, 85701 (the “ Company ”), and you (“ Employee ”). Capitalized terms used but not defined herein have the meanings given to them in the Employment Agreement. We are writing to confirm our agreement with you as follows: 1. Effective immediately, Employee will no longer serve as Chief Executive Officer of Providence Human Services, a business unit of the Company (“
